UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7783



ROGER LEE HARRELL,

                                            Petitioner - Appellant,

          versus


COMMONWEALTH OF VIRGINIA,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Dennis W. Dohnal, Magistrate
Judge. (3:05-cv-00636-DWD)


Submitted:   February 22, 2007            Decided:   March 2, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roger Lee Harrell, Appellant Pro Se. Eugene Paul Murphy, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Roger Lee Harrell seeks to appeal the magistrate judge’s

order* dismissing his Fed. R. Civ. P. 60(b) motion as a successive

motion under 28 U.S.C. § 2254 (2000), for which Harrell had not

obtained authorization pursuant to 28 U.S.C. § 2244 (2000).     We

dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).   This appeal period is “mandatory

and jurisdictional.”   Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The magistrate judge’s order was entered on the docket on

August 28, 2006.   The notice of appeal was filed on October 5,

2006, the date on which Harrell states he delivered it to prison

officials for mailing to the court.       Fed. R. App. P. 4(c);

Houston v. Lack, 487 U.S. 266 (1988).   Because Harrell failed to

file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we dismiss the appeal. We dispense



     *
      The parties consented to proceed before a United States
magistrate judge. See 28 U.S.C. § 636(c) (2000).

                               - 2 -
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 3 -